              Case 2:20-cv-02148-VCF Document 17 Filed 04/01/21 Page 1 of 5




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar No. 14853
 3   S. WYETH McADAM, California State Bar No. 223876
     Special Assistant United States Attorney
 4   160 Spear Street, Suite 800
     San Francisco, California 94105
 5   Telephone: (415) 268-5610
     Facsimile: (415) 744-0134
 6   E-Mail: Wyeth.McAdam@ssa.gov

 7   Attorneys for Defendant

 8

 9

10                                   UNITED STATES DISTRICT COURT

11                                       DISTRICT OF NEVADA

12   DARREN D. CAUDILL,                        )
                                               )   Case No.: 2:20-cv-02148-VCF
13                 Plaintiff,                  )
                                               )   UNOPPOSED MOTION FOR EXTENSION OF
14          vs.                                )   TIME TO FILE CERTIFIED
                                               )   ADMINISTRATIVE RECORD AND ANSWER;
15   ANDREW SAUL,                              )   DECLARATIONS OF JEBBY RASPUTNIS AND
     Commissioner of Social Security,          )   CHRISTIANNE VOEGELE.
16                                             )
                   Defendant.                  )   (SECOND REQUEST)
17                                             )

18
19

20

21

22

23

24

25

26
               Case 2:20-cv-02148-VCF Document 17 Filed 04/01/21 Page 2 of 5




 1          Defendant, Andrew Saul, Commissioner of Social Security (the “Commissioner”), by and through
 2
     his undersigned attorneys, hereby moves for a sixty-day extension of time to file the Certified
 3
     Administrative Record (CAR) and answer to Plaintiff’s Complaint. The CAR and answer to Plaintiff’s
 4
     Complaint are due to be filed by April 6, 2021. The new date would be June 7, 2021.
 5
            In light of the global COVID-19 pandemic, the Social Security Administration (“SSA” or the
 6

 7   “Agency”) has taken the unprecedented step of suspending in-office services to the public:

 8   https://www.ssa.gov/coronavirus/. The Agency is focusing on providing the most critical services by
 9   mail, phone and online to those most in need. SSA is also taking additional steps to protect its employees
10
     and help stop the spread of COVID-19, maximizing social distancing, including significantly limiting
11
     employee access to SSA facilities for health and safety only and has moved toward a temporary virtual
12
     work environment. Electronic processes allow some of SSA’s most critical work to continue with
13

14   minimal interruption; other workloads have been suspended until the health crisis abates or the Agency is

15   able to create new electronic business processes.

16          For purposes of this particular case, the public health emergency pandemic has significantly
17   impacted operations in the Social Security Administration’s Office of Appellate Operations (OAO) in
18
     Falls Church, Virginia. That office is responsible for physically producing the administrative record that
19
     is required to adjudicate the case under Sections 205(g) and (h) of the Social Security Act, 42 U.S.C.
20
     § 405(g) and (h). See SSA Program Operations Manual System GN 03106.025, available at
21

22   https://secure.ssa.gov/apps10/poms.nsf/lnx/0203106025.

23          As detailed in the attached declarations, beginning March 16, 2020, OAO’s staff members began

24   to telework to protect employee health and prevent further spread of COVID-19. At that time, critical in-
25
     person physical tasks associated with preparing the administrative record could not be accomplished. For
26
     example, prior to the COVID-19 pandemic, to safeguard Personally Identifiable Information (PII), all


     Unopposed Mot. for Ext.; No. 2:20-cv-02148-VCF 1
               Case 2:20-cv-02148-VCF Document 17 Filed 04/01/21 Page 3 of 5




 1   hearing recordings, which are part of the administrative record, were downloaded onto compact discs and
 2
     encrypted. OAO securely routed the encrypted discs to a private contractor through a daily pickup and
 3
     delivery service at the Official Duty Station (ODS) in Falls Church, Virginia. The private contractor
 4
     would transcribe the hearing recording and send the paper copy of the hearing transcript back to OAO.
 5
     OAO personnel would then scan the hearing transcript into the electronic record or place the hearing
 6

 7   transcript in the paper case file. Thereafter, OAO personnel would assemble the administrative record in

 8   a prescribed order.
 9          To ensure a continuity of operations, OAO has been actively pursuing mitigation efforts to allow
10
     the remote preparation of administrative records. For cases in which the private contractors were already
11
     in possession of hearing recordings for transcription, with the assistance of the Office of Acquisitions and
12
     Grants (OAG), OAO received approval to receive these transcripts from the private contractors via
13

14   secured email, e.g., using password protection and redacted Social Security Numbers. In April 2020,

15   OAO began receiving such hearing transcripts from private contractors via secured email.

16          For cases in which OAO had not yet submitted recordings to the private contractors before March
17   16, 2020, OAO has been pursuing all available options to obtain transcriptions for these cases. In May
18
     2020, OAO began encrypting hearing recordings and securely emailing them to the contractors for
19
     transcription. Through the month of May, OAO and the contractors worked to resolve technical issues
20
     that arose, particularly with large files. The process is functioning now, albeit at only half of normal
21

22   productivity.

23          Given the volume of pending cases, Defendant requests an extension in which to respond to the

24   Complaint until June 7, 2021. If in sixty days the CAR is not prepared, the Commissioner will file a
25
     status report with the Court as to when he expects the CAR to be completed.
26



     Unopposed Mot. for Ext.; No. 2:20-cv-02148-VCF 2
               Case 2:20-cv-02148-VCF Document 17 Filed 04/01/21 Page 4 of 5




 1          The undersigned conferred with Plaintiff’s counsel, who has no opposition to the requested
 2   extension.
 3          It is therefore respectfully requested that Defendant be granted an extension of time to file the CAR
 4   and answer to Plaintiff’s Complaint, through and including June 7, 2021.
 5

 6

 7          Dated: April 1, 2021                          Respectfully submitted,

 8
                                                          CHRISTOPHER CHIOU
 9                                                        Acting United States Attorney
10                                                        /s/ S. Wyeth McAdam
                                                          S. WYETH McADAM
11                                                        Special Assistant United States Attorney
12

13

14

15

16
                                                          IT IS SO ORDERED:
17

18
                                                          UNITED STATES MAGISTRATE JUDGE
19                                                                   4-1-2021
                                                          DATED: ___________________________
20

21

22

23

24

25

26



     Unopposed Mot. for Ext.; No. 2:20-cv-02148-VCF 3
               Case 2:20-cv-02148-VCF Document 17 Filed 04/01/21 Page 5 of 5




 1                                          CERTIFICATE OF SERVICE
 2
             I, the undersigned, am a citizen of the United States and am at least eighteen years of age. My
 3
     business address is 160 Spear Street, Suite 800, San Francisco, California 94105. I am not a party to the
 4
     above-entitled action. On the date set forth below, I caused service of UNOPPOSED] MOTION FOR
 5
     EXTENSION OF TIME TO FILE CERTIFIED ADMINISTRATIVE RECORD AND ANSWER;
 6
     DECLARATIONS OF JEBBY RASPUTNIS AND CHRISTIANNE VOEGELE on the following
 7   parties by electronically filing the foregoing with the Clerk of the District Court using its ECF System,
 8   which provides electronic notice of the filing:
 9
             Cyrus Safa
10           Law Offices of Lawrence D. Rohlfing

11           Email: cyrus.safa@rohlfinglaw.com
12

13           Leonard Stone
             710 S Fourth Street
14
             Email: lstone@shookandstone.com
15
             Attorneys for Plaintiff
16

17
             I declare under penalty of perjury that the foregoing is true and correct.
18
             April 1, 2021
19

20                                                         /s/ S. Wyeth McAdam
                                                           S. WYETH McADAM
21                                                         Special Assistant United States Attorney

22

23

24

25

26



     Unopposed Mot. for Ext.; No. 2:20-cv-02148-VCF
